DETAILED ACTION
	
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach wherein the board is a multilayer structure including an inner layer between the top surface and the bottom surface, wherein each of the first capacitor and the second capacitor is a metal- insulator-metal (MIM) capacitor comprising a conductive pattern on the top surface, a conductive pattern in the inner layer, a conductive pattern on the bottom surface and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845